Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-24 are pending. 
Response to Arguments
Applicant presents the following arguments in the September 20, 2021 amendment.
Applicant's arguments with respect to claims 1, 10 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand). 
Regarding independent claim(s) 1, Ramachandran discloses a system of managing network traffic between a user query machine and a database query machine, the system comprising: one or (Ramachandran discloses automatically monitor and control the network, allowing transitioning from legacy networks for IT to a flexibly defined communication network controller based control, operations, and management of networks. DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location, a closest application delivery location and a source of user flow service, aggregating the extracted data to identify a plurality of sub-optimal use instances wherein the application was delivered from a sub-optimal location and reporting the suboptimal use instances to a user of the application. Query is a request for information sent from a DNS Client to a DNS Server. A database query is a request for data from a database. The server 160 may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers 160, clients 512, machines, and devices through a wired or a wireless medium. The program code may be stored on the storage medium associated with the server 160 and executed by a computing device embedded within the server, (see Ramachandran: Para. 0170-0177, 0222-0225, 0607 and 0902-0912). This reads on the claim concepts of a system of managing network traffic between a user query machine and a database query machine, the system comprising: one or more processors: and a non-transitory machine-readable medium comprising instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising): 
the first query type score being based at least in part on a first query type response time describing a length of time to execute queries of the first database query type (Ramachandran discloses DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location, a closest application delivery location and a source of user flow service. A select query selects the data you want from one or more tables and displays the data in the order in which you want it displayed (query type). A query that asks you for one or more pieces of information before displaying (Parameter Query)/query type. The application response time, ingress/egress bandwidth, server response time, transaction start and end times, size of transactions, or some other parameter (query type score). The many different types of queries that access provides give you many different ways to select and view specific data in your database. You choose the type of query, choose fields you want to see, and define criteria to limit the data shown as necessary. In an example, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions (query type score). To measure the ATQM, according to the methods and systems described herein, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete (query type score being based at least in part on a first query type response time describing a length of time to execute queries), (see Ramachandran: Para. 0170-0177, 0457-0483, 0541-0544, 0661, 0705 and 0776). This reads on the claim concepts of the first query type score being based at least in part on a first query type response time describing a length of time to execute queries of the first database query type);            
However, Ramachandran does not appears to specifically disclose generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine, the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element. 
In the same field of endeavor, Ago discloses generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine (Ago discloses During operation, the data intake and query system receives machine data from any type and number of sources (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). Multiple options are provided for ensuring the right kinds of match. This describes the purpose of each query-type. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. The score associated with a given data store 1848 generally reflects a current or historical usage level of that data store. Events 713-715 would be returned in response to the user query. A host device 106 may be involved, directly or indirectly, in processing requests received from client devices 102. Each host device 106 may comprise, for example, one or more of a network device, a web server, and an application server, a database server, (see Ago: Para. 0083-0098, 0229-0234 and 0391-0407). This reads on the claim concept of generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine); 
the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element (The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. Other aspects of data packets can be analyzed to determine a number of network performance statistics. The network performance associated with a client application 110 or set of applications, {see Ago: Para. 0074-0093 and 0103). This reads on the claim concept of the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify traffic network mechanism of Ramachandran in order to have incorporated a plurality of query type scores and data store, as disclosed by Ago, since both of these mechanisms are directed to a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application. A device an application having an anchor domain, marking the application with a traffic source having an entry point domain that accessed the application and a time of detection and designating network flows from the traffic source within a predetermined time from the time of detection as belonging to the application. Queries are very useful tools when it comes to databases and they are often called by the user through a form. They can be used to search for and grab data from one or more of your tables, perform certain actions on the database and even carryout a variety of calculations depending on your needs. It is vital to monitor, manage, and know your own network for uncompromised security, compliance, and performance. Knowing your own environment is of paramount importance to protect and optimize it. You often need to know the current state of the network, who is connecting, where they're connecting from, which ports are open to the internet, expected network behavior, irregular network behavior, and sudden rises in traffic. Traffic analytics examines the raw NSG flow logs and captures reduced logs by aggregating common flows among the same source IP address, destination IP address, destination port, and protocol. For example, Host 1 (IP address: 10.10.10.10) communicating to Host 2 (IP address: 10.10.20.10), 100 times over a period of 1 hour using port (for example, 80) and protocol (for example, http). The reduced log has one entry that Host 1 & Host 2 communicated 100 times over a period of 1 hour using port 80 and protocol HTTP, instead of having 100 entries. Reduced logs are enhanced with geography, security, and topology information, and then stored in a Log Analytics workspace. Virtual machines (VMs) collects network connection data that you can use to analyze the dependencies and network traffic of your VMs. You can analyze the number of live and failed connections, bytes sent and received, and the connection dependencies of your VMs down to the process level. If malicious connections are detected it will include information about those IP addresses and threat level. The information needs of users has been one of the main goals of web search engines since their early days. Web search engines can provide fast and accurate results to user queries. The query operates on entities of a given kind; it can specify filters on the entities' property values, keys, and ancestors, and can return zero or more entities as results. A query can also specify sort orders to sequence the results by their property values. The results include all entities that have at least one value for every property named in the filters and sort orders, and whose property values meet all the specified filter criteria. The query can return entire entities, projected entities, or just entity keys. A plurality of network devices to collect network performance data comprising data flow records of each device on the network and to create a network topology database, accessing the network topology database comprising information on an entry and exit point of each device, the manner in which the devices are connected and a plurality of data flow records on a single data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows. Incorporating the teachings of Ago into Ramachandran would produce a multitenant deployment includes a computing cluster that executes multiple containerized instances of a software application. Each containerized instance is associated with one or more data stores that can be assigned to different tenants, as disclosed by Ago, (see Abstract).  
However, Ramachandran and Ago do not appear to specifically disclose generating a first database element score for a first database element, the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element. 
In the same field of endeavor, Zhong discloses generating a first database element score for a first database element, the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element (Zhong discloses Combine the plurality of portions of the database query generated to generate the database query, (see Zhong: Para. 0019-0022). Both database queries obtain the correct execution result even though the two database queries do not match based on a string match between the two query strings. If the first database query is provided as the ground truth while training the neural network and cross entropy loss is used to supervise the training, the second database query will be wrongly penalized since it does not match the first database query based on a string match, (see Zhong: Para. 0057). A multi-layer perceptron over the column representations, conditioned on the input representation, to compute the score for each column j using the following equation, (see Zhong: Para. 0054-0056). This reads on the claim concept of generating a first database element score for a first database element. The result columns of the output database query based on the normalized scores. The aggregation classifier is trained based on the cross entropy, (see Zhong: 0056-0062). This reads on the claim concept of the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element. The condition clause predictor 280 determines a total gradient as the weighted sum of the gradients from the cross entropy loss in predicting the SELECT column, from the cross entropy loss in predicting the aggregation operation, and from policy learning for the condition clause. The SELECT clause is also referred to as the selection columns or the result columns. The result column predictor 270 determines the selection columns based on the table columns in the database schema as well as the natural language query. For example, given a natural language query. Object based databases, object relational databases. The techniques disclosed are applicable if the database query language used for the particular type of database supports features equivalent to result columns, aggregation clauses, or condition clause, (see Zhong: Para. 0051, 0052, 0058, 0061, 0067, 0068 and  FIG. 4, 5 & 7). This reads on the claim concept of, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores mechanism of Ramachandran and Ago in order to have incorporated a queries to database queries, as disclosed by Zhong, since both of these mechanisms are directed a database query is a request for data from a database. Usually the request is to retrieve data; however, data can also be manipulated using queries. The data can come from one or more tables, or even other queries. Database management systems usually offer a "design view" for your queries. Design view enables you to pick and choose which columns you want to display and what criteria you'd like to use to filter the data. Structured Query Language, is a programming language designed to manage data stored in relational databases. SQL operates through simple, declarative statements. This keeps data accurate and secure, and it helps maintain the integrity of databases, regardless of size. This query can be run to retrieve the list of tables present in a database where the database is Schema. With the SELECT command, users can define the columns that they want to get in the query output. This command is also useful to get which column users want to see as the output table. The output data is saved in a result table. This output table is also termed as the result-set. This query displays the total number of customers by counting each customer ID. In addition, it groups the results according to the country of each customer. Normalization guidelines are divided into normal forms; think of a form as the format or the way a database structure is laid out. The aim of normal forms is to organize the database structure. A common activity when writing T-SQL queries is connecting to local databases and processing data directly. But there will be situations in which you need to connect to a remote database that is located in a different instance in the same server or in a different physical server, and process its data in parallel with the local data processing. SQL Server provides us with four useful methods to connect to the remote database servers, even other database server types, and query its data within your T-SQL statement. Incorporating the teachings of Zhong into Ramachandran and Ago would produce a plurality of machine learning based models, each machine learning model for generating a portion of the database query. The machine learning models use an input representation generated based on terms of the input natural language query, a set of columns of the database schema, as disclosed by Zhong, (see Abstract).    
However, Ramachandran, Ago and Zhong do not appear to specifically disclose configuring a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score.  
In the same field of endeavor, Anand discloses configuring a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score (Anand discloses DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location. A DNS query (also known as a DNS request) is a demand for information sent from a user's computer (DNS client) to a DNS server. As a result, a customer may query the multi-tenant controller 122 directly to see which devices and applications are resident on the network. In an example, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. MOS scores may also be computed for media applications as a historical trend using statistical models. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. A network administrator may create multiple business priority classes and assign each a priority order and/or ranking a configured device may first detect the network type of each application data flow. The topology database consists of a local topology database, unique to a node, and a network topology database, whose entries are replicated across all network nodes in the same topology subnetwork (includes information on the entry and exit points of data flows occurring on each network device and how the data flows are interconnected, and data flow records on a single data flow from multiple devices in the network). A multi-tenant controller 122 may maintain a multicast group database based on the received IGMP protocol traffic, and may distribute the group member information to the configurable hub device located in the data center. A strict priority queue 814, for example, may be a queue for sending latency sensitive real time traffic. The multi-tenant controller 122 may use a database driven algorithm to manage the IP address space, (see Anand: Para. 0222, 0223, 0279-0290, 0464-0465, 0505-0514, 0611, 0768-0772, 0774-0776 and 0871-0906). This reads on the claim concept of configuring a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores based on the databse mechanism of Ramachandran, Ago and Zhong in order to have incorporated assign each a priority order and/or ranking, as disclosed by Anand, since both of these mechanisms are directed to a network topology database that has complete and current information about the topology subnetwork or NETID subnetwork in which it resides. This information includes all the network nodes in the subnetwork and their node characteristics, and all the links interconnecting these network nodes and their link characteristics, thus creating a connectivity "map" showing the arrangement of nodes and links. A DNS query (also known as a DNS request) is a demand for information sent from a user's computer (DNS client) to a DNS server. In most cases a DNS request is sent, to ask for the IP address associated with a domain name. An attempt to reach a domain, is actually a DNS client querying the DNS servers to get the IP address, related to that domain. In general, there are two ways of resolving a host  or a domain name to an IP address, using the domain name system a Recursive query and a non- Recursive query. A packet is a small segment of a larger message. Data sent over computer networks*, such as the Internet, is divided into packets. These packets are then recombined by the computer or device that receives them. A centrally controllable multi-tenant controller for controlling a plurality of assets across a plurality of distributed computing environments is configured to determine a signature for each of a plurality of applications based, at least in part, on at least one of a domain name, a URL, a Server Network Identity (SNI), source IP address, a destination IP address, a source port, a destination port, any sequence of bytes at one of a static position and a dynamic position in encrypted or unencrypted flow transactions, any sequence of bytes following a matching previous sequence of bytes in encrypted or unencrypted flow transactions, at least one of a size, a transmission and a frequency pattern of encrypted flow transactions, an order and a pattern of flow establishment and data relative to other flows seen and HTTP metadata, transmit each of the signatures to a branch device and transmit a policy string defining a business policy to be applied to a data flow exhibiting the signature to the branch device. In packet switching networks, traffic flow, packet flow or network flow is a sequence of packets from a source computer to a destination, which may be another host, a multicast group, or a broadcast domain. Network traffic is the amount of data moving across a computer network at any given time. Network traffic, also called data traffic, is broken down into data packets and sent over a network before being reassembled by the receiving device or computer. Network traffic has two directional flows, north-south and east-west. Traffic affects network quality because an unusually high amount of traffic can mean slow download speeds or spotty Voice over Internet Protocol (VoIP) connections. Traffic is also related to security because an unusually high amount of traffic could be the sign of an attack. Incorporating the teachings of Anand into Ramachandran, Ago and Zhong would produce data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows that exited a device via a first path and returned to the device via a different second path, as disclosed by Anand, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Zhong and Anand do not appear to specifically disclose the operations further comprising determining the first query type response time, the first query type response time being based at least in part on an average time for the database query machine to respond to database queries of the first database query type from the user query machine. 
In the same field of endeavor, Ago discloses the operations further comprising determining the first query type response time, the first query type response time being based at least in part on an average time for the database query machine to respond to database queries of the first database query type from the user query machine (Ago discloses calculation of an aggregate value related to the filtered events such as the average response time of servers with response times of less than 1 microsecond (average time for the database query). Response time refers to the amount of time Application Server takes to return the results of a request to the user. During operation, the data intake and query system receives machine data from any type and number of sources (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). Multiple options are provided for ensuring the right kinds of match. This describes the purpose of each query-type. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. The score associated with a given data store 1848 generally reflects a current or historical usage level of that data store. Events 713-715 would be returned in response to the user query, (see Ago: Para. 0083- 0098, 0228-0240 and 0391-0407). The system enables users to run queries against the stored events to, for example, retrieve events that meet criteria specified in a query, such as criteria indicating certain keywords or having specific values in defined fields. The search head 210 analyzes the received search request to identify request parameters (query type).  A query that asks you for one or more pieces of information before displaying the datasheet (Parameter). The user can select the size of a preceding time window to search for real-time events (query type). Select queries are the most common type of queries used in Access. A URL requested, a connection type (e.g., HTTP, HTTPS, etc.), a connection start time, a connection end time, an HTTP status code, request length, response length, request headers, response headers, connection status (e.g., completion, response time(s), failure, etc.) The length of each lane can correspond to a uniform time range, while the width of each lane may be automatically adjusted to fit the displayed KPI data. The results of the filtering step can then be passed to a subsequent command in the pipeline that performs a "processing" step (e.g. calculation of an aggregate value related to the filtered events such as the average response time of servers with response times of less than 1 microsecond). Response time is the total amount of time it takes to respond to a request for service. This field indicates a network latency measurement associated with one or more network requests. Latency has more to do with the time delay between a particular cause and effect. Response time deals with the total time between a request for service and the fulfillment of that request. Used as a measurement of system performance, response time may refer to service requests in a variety of technologies. Each containerized instance is associated with one or more datastores that can be assigned to different tenants. A registry store maintains a mapping between tenants and datastores, thereby allowing a registry manager to properly route tenant requests to the correct datastores. The multiple tenants access the set of containerized microservices, and based on the usage score, adjusting allocation of resources provided by the set of containerized micro services to at least one of the multiple tenants. As another example, a host device 106 comprising a router may generate one or more router logs that record information related to network traffic managed by the router, (see Ago: Para. 0083, 0104-0109, 0124-0128, 0135-0143, 0240, 0275-0293, 0329, 0408-0420 and FIG. 22-24).  This reads on the claim concept of the operations further comprising determining the first query type response time, the first query type response time being based at least in part on an average time for the database query machine to respond to database queries of the first database query type from the user query machine). 
 Regarding dependent claim(s) 5, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago and Anand do not appear to specifically disclose wherein the first schema is also associated with a first tenant. 
In the same field of endeavor, Zhong discloses wherein the first schema is also associated with a first tenant (The computing system 130 stores a database schema 145 that defines the structure of data stored in a database. For example, the database schema 145 may identify various tables stored in the database, the columns of each table, the relations between tables such as foreign key relations, any constraints associated with the tables. The client application 120 may be a user interface that allows users to input natural language queries that are sent to the computing system 130. The client application 120 receives results from the computing system 130 and presents them to the user via the user interface, (see Zhong: 0022 and 0024-0026). This reads on the claim concept of wherein the first schema is also associated with a first tenant). 
Regarding independent claim(s) 10, claim 10 is a method claim that corresponds to the system of independent claim 1. Therefore, claim 10 is rejected for at least the same reasons as the system of independent claim 1. 
Regarding dependent claim(s) 11, claim 11 is a method claim that corresponds to the system of dependent claim 2. Therefore, claim 11 is rejected for at least the same reasons as the system of dependent claim 2. 
 Regarding dependent claim(s) 14, claim 14 is a method claim that corresponds to the system of dependent claim 5. Therefore, claim 14 is rejected for at least the same reasons as the system of dependent claim 5. 
Regarding independent claim(s) 19, Ramachandran discloses a non-transitory machine-readable medium comprising instructions thereon when executed by one or more processors, cause the one or more processors to perform operations comprising (Ramachandran discloses automatically monitor and control the network, allowing transitioning from legacy networks for IT to a flexibly defined communication network controller based control, operations, and management of networks. DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location, a closest application delivery location and a source of user flow service, aggregating the extracted data to identify a plurality of sub-optimal use instances wherein the application was delivered from a sub-optimal location and reporting the suboptimal use instances to a user of the application. Query is a request for information sent from a DNS Client to a DNS Server. A database query is a request for data from a database. The server 160 may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers 160, clients 512, machines, and devices through a wired or a wireless medium. The program code may be stored on the storage medium associated with the server 160 and executed by a computing device embedded within the server, (see Ramachandran: Para. 0170-0177, 0222-0225, 0607 and 0902-0912). This reads on the claim concepts of a non-transitory machine-readable medium comprising instructions thereon when executed by one or more processors, cause the one or more processors to perform operations comprising):
the first query type score being based at least in part on a first query type response time describing a length of time to execute queries of the first database query type (Ramachandran discloses DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location, a closest application delivery location and a source of user flow service. A select query selects the data you want from one or more tables and displays the data in the order in which you want it displayed (query type). A query that asks you for one or more pieces of information before displaying (Parameter Query)/query type. The application response time, ingress/egress bandwidth, server response time, transaction start and end times, size of transactions, or some other parameter (query type score). The many different types of queries that access provides give you many different ways to select and view specific data in your database. You choose the type of query, choose fields you want to see, and define criteria to limit the data shown as necessary. In an example, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions (query type score). To measure the ATQM, according to the methods and systems described herein, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete (query type score being based at least in part on a first query type response time describing a length of time to execute queries), (see Ramachandran: Para. 0170-0177, 0457-0483, 0541-0544, 0661, 0705 and 0776). This reads on the claim concepts of the first query type score being based at least in part on a first query type response time describing a length of time to execute queries of the first database query type);       
However, Ramachandran does not appears to specifically disclose generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine, the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element.   
In the same field of endeavor, Ago discloses generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine (Ago discloses During operation, the data intake and query system receives machine data from any type and number of sources {e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc.). Multiple options are provided for ensuring the right kinds of match. This describes the purpose of each query-type. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. The score associated with a given data store 1848 generally reflects a current or historical usage level of that data store. Events 713-715 would be returned in response to the user query. A host device 106 may be involved, directly or indirectly, in processing requests received from client devices 102. Each host device 106 may comprise, for example, one or more of a network device, a web server, and an application server, a database server, (see Ago: Para. 0083-0098, 0229-0234 and 0391-0407). This reads on the claim concept of generating a plurality of query type scores, a first query type score of the plurality of query type scores describing a first database query type directable from the user query machine to the database query machine); 
the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element (The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. Other aspects of data packets can be analyzed to determine a number of network performance statistics. The network performance associated with a client application 110 or set of applications, (see Ago: Para. 0074-0093 and 0103). This reads on the claim concept of the first database element traffic flow comprising a set of packets corresponding to queries from the user query machine to the database query machine that are associated with the first database element).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network mechanism of Ramachandran in order to have incorporated a plurality of query type scores and data store, as disclosed by Ago, since both of these mechanisms are directed to a networked branch device is configured to check at a predetermined interval a status of one or more network paths to a remotely located application, rate the relative status of each of the one or more network paths wherein the rating is based at least in part on at least one of network latency and an application level transaction latency and utilize the rating to route an application data flow associated with the application. A device an application having an anchor domain, marking the application with a traffic source having an entry point domain that accessed the application and a time of detection and designating network flows from the traffic source within a predetermined time from the time of detection as belonging to the application.  Queries are very useful tools when it comes to databases and they are often called by the user through a form. They can be used to search for and grab data from one or more of your tables, perform certain actions on the database and even carryout a variety of calculations depending on your needs. It is vital to monitor, manage, and know your own network for uncompromised security, compliance, and performance. Knowing your own environment is of paramount importance to protect and optimize it. You often need to know the current state of the network, who is connecting, where they're connecting from, which ports are open to the internet, expected network behavior, irregular network behavior, and sudden rises in traffic. Traffic analytics examines the raw NSG flow logs and captures reduced logs by aggregating common flows among the same source IP address, destination IP address, destination port, and protocol. For example, Host 1 (IP address: 10.10.10.10) communicating to Host 2 (IP address: 10.10.20.10), 100 times over a period of 1 hour using port (for example, 80) and protocol (for example, http). The reduced log has one entry that Host 1 & Host 2 communicated 100 times over a period of 1 hour using port 80 and protocol HTTP, instead of having 100 entries. Reduced logs are enhanced with geography, security, and topology information, and then stored in a Log Analytics workspace. Virtual machines (VMs) collects network connection data that you can use to analyze the dependencies and network traffic of your VMs. You can analyze the number of live and failed connections, bytes sent and received, and the connection dependencies of your VMs down to the process level. If malicious connections are detected it will include information about those IP addresses and threat level. The information needs of users has been one of the main goals of web search engines since their early days. Web search engines can provide fast and accurate results to user queries. The query operates on entities of a given kind; it can specify filters on the entities' property values, keys, and ancestors, and can return zero or more entities as results. A query can also specify sort orders to sequence the results by their property values. The results include all entities that have at least one value for every property named in the filters and sort orders, and whose property values meet all the specified filter criteria. The query can return entire entities, projected entities, or just entity keys. A plurality of network devices to collect network performance data comprising data flow records of each device on the network and to create a network topology database, accessing the network topology database comprising information on an entry and exit point of each device, the manner in which the devices are connected and a plurality of data flow records on a single data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows. Incorporating the teachings of Ago into Ramachandran would produce a multitenant deployment includes a computing cluster that executes multiple containerized instances of a software application. Each containerized instance is associated with one or more data stores that can be assigned to different tenants, as disclosed by Ago, (see Abstract).   
However, Ramachandran and Ago do not appear to specifically disclose generating a first database element score for a first database element, the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element.   
In the same field of endeavor, Zhong discloses generating a first database element score for a first database element, the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element (Zhong discloses Combine the plurality of portions of the database query generated to generate the database query, (see Zhong: Para. 0019-0022). Both database queries obtain the correct execution result even though the two database queries do not match based on a string match between the two query strings. If the first database query is provided as the ground truth while training the neural network and cross entropy loss is used to supervise the training, the second database query will be wrongly penalized since it does not match the first database query based on a string match, (see Zhong: Para. 0057). A multi-layer perceptron over the column representations, conditioned on the input representation, to compute the score for each column j using the following equation, (see Zhong: Para. 0054-0056). This reads on the claim concept of generating a first database element score for a first database element. The result columns of the output database query based on the normalized scores. The aggregation classifier is trained based on the cross entropy, (see Zhong: 0056-0062). This reads on the claim concept of the first database element score based at least in part on a set of the query type scores associated with database queries to be executed at the first database element. The condition clause predictor 280 determines a total gradient as the weighted sum of the gradients from the cross entropy loss in predicting the SELECT column, from the cross entropy loss in predicting the aggregation operation, and from policy learning for the condition clause. The SELECT clause is also referred to as the selection columns or the result columns. The result column predictor 270 determines the selection columns based on the table columns in the database schema as well as the natural language query. For example, given a natural language query. Object based databases, object relational databases. The techniques disclosed are applicable if the database query language used for the particular type of database supports features  equivalent to result columns, aggregation clauses, or condition clause, (see Zhong: Para. 0051, 0052, 0058, 0061, 0067, 0068 and FIG. 4, 5 & 7). This reads on the claim concept of, the first database element score also based at least in part on a first schema weight of a first schema associated with the first database element); and  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores mechanism of Ramachandran and Ago in order to have incorporated a queries to database queries, as disclosed by Zhong, since both of these mechanisms are directed a database query is a request for data from a database. Usually the request is to retrieve data; however, data can also be manipulated using queries. The data can come from one or more tables, or even other queries. Database management systems usually offer a "design view" for your queries. Design view enables you to pick and choose which columns you want to display and what criteria you'd like to use to filter the data. Structured Query Language, is a programming language designed to manage data stored in relational databases. SQL operates through simple, declarative statements. This keeps data accurate and secure, and it helps maintain the integrity of databases, regardless of size. This query can be run to retrieve the list of tables present in a database where the database is Schema. With the SELECT command, users can define the columns that they want to get in the query output. This command is also useful to get which column users want to see as the output table. The output data is saved in a result table. This output table is also termed as the result-set. This query displays the total number of customers by counting each customer ID. In addition, it groups the results according to the country of each customer. Normalization guidelines are divided into normal forms; think of a form as the format or the way a database structure is laid out. The aim of normal forms is to organize the database structure. A common activity when writing T-SQL queries is connecting to local databases and processing data directly. But there will be situations in which you need to connect to a remote database that is located in a different instance in the same server or in a different physical server, and process its data in parallel with the local data processing. SQL Server provides us with four useful methods to connect to the remote database servers, even other database server types, and query its data within your T-SQL statement. Incorporating the teachings of Zhong into Ramachandran and Ago would produce a plurality of machine learning based models, each machine learning model for generating a portion of the database query. The machine learning models use an input representation generated based on terms of the input natural language query, a set of columns of the database schema, as disclosed by Zhong, (see Abstract). 
However, Ramachandran, Ago and Zhong do not appear to specifically disclose configuring by the data center network controller, a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score. 
In the same field of endeavor, Anand discloses configuring by the data center network controller, a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score (Anand discloses DNS queries and application probing, analyzing at least one network traffic flow associated with the application to extract data comprising at least one of a user location. A DNS query (also known as a DNS request) is a demand for information sent from a user's computer (DNS client) to a DNS server. As a result, a customer may query the multi-tenant controller 122 directly to see which devices and applications are resident on the network. In an example, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. MOS scores may also be computed for media applications as a historical trend using statistical models. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. A network administrator may create multiple business priority classes and assign each a priority order and/or ranking a configured device may first detect the network type of each application data flow. The topology database consists of a local topology database, unique to a node, and a network topology database, whose entries are replicated across all network nodes in the same topology subnetwork (includes information on the entry and exit points of data flows occurring on each network device and how the data flows are interconnected, and data flow records on a single data flow from multiple devices in the network). A multi-tenant controller 122 may maintain a multicast group database based on the received IGMP protocol traffic, and may distribute the group member information to the configurable hub device located in the data center. A strict priority queue 814, for example, may be a queue for sending latency sensitive real time traffic. The multi-tenant controller 122 may use a database driven algorithm to manage the IP address space, {see Anand: Para. 0222, 0223, 0279-0290, 0464-0465, 0505-0514, 0611, 0768-0772, 0774-0776 and 0871-0906). This reads on the claim concept of configuring by the data center network controller, a first network appliance to assign a first database element traffic flow to a first network appliance queue of the first network appliance based at least in part on the first database element score),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores based on the databse mechanism of Ramachandran, Ago and Zhong in order to have incorporated assign each a priority order and/or ranking, as disclosed by Anand, since both of these mechanisms are directed to a network topology database that has complete and current information about the topology subnetwork or NETID subnetwork in which it resides. This information includes all the network nodes in the subnetwork and their node characteristics, and all the links interconnecting these network nodes and their link characteristics, thus creating a connectivity "map" showing the arrangement of nodes and links. A DNS query (also known as a DNS request) is a demand for information sent from a user's computer (DNS client) to a DNS server. In most cases a DNS request is sent, to ask for the IP address associated with a domain name. An attempt to reach a domain, is actually a DNS client querying the DNS servers to get the IP address, related to that domain. In general, there are two ways of resolving a host  or a domain name to an IP address, using the domain name system a Recursive query and a non- Recursive query. A packet is a small segment of a larger message. Data sent over computer networks*, such as the Internet, is divided into packets. These packets are then recombined by the computer or device that receives them. A centrally controllable multi-tenant controller for controlling a plurality of assets across a plurality of distributed computing environments is configured to determine a signature for each of a plurality of applications based, at least in part, on at least one of a domain name, a URL, a Server Network Identity (SNI), source IP address, a destination IP address, a source port, a destination port, any sequence of bytes at one of a static position and a dynamic position in encrypted or unencrypted flow transactions, any sequence of bytes following a matching previous sequence of bytes in encrypted or unencrypted flow transactions, at least one of a size, a transmission and a frequency pattern of encrypted flow transactions, an order and a pattern of flow establishment and data relative to other flows seen and HTTP metadata, transmit each of the signatures to a branch device and transmit a policy string defining a business policy to be applied to a data flow exhibiting the signature to the branch device. In packet switching networks, traffic flow, packet flow or network flow is a sequence of packets from a source computer to a destination, which may be another host, a multicast group, or a broadcast domain. Network traffic is the amount of data moving across a computer network at any given time. Network traffic, also called data traffic, is broken down into data packets and sent over a network before being reassembled by the receiving device or computer. Network traffic has two directional flows, north-south and east-west. Traffic affects network quality because an unusually high amount of traffic can mean slow download speeds or spotty Voice over Internet Protocol (VoIP) connections. Traffic is also related to security because an unusually high amount of traffic could be the sign of an attack. Incorporating the teachings of Anand into Ramachandran, Ago and Zhong would produce data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows that exited a device via a first path and returned to the device via a different second path, as disclosed by Anand, (see Abstract). 
 Regarding dependent claim(s) 20, claim 20 is a machine-readable medium claim that corresponds to the system of dependent claim 2. Therefore, claim 20 is rejected for at least the same reasons as the system of dependent claim 2.  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand) and in view of Levy et al. (US 2003/0158842 A1, hereinafter Levy). 
Regarding dependent claim(s) 3, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose wherein the first query type score is also based at least in part on a second query type response times associated with a second query type directable from the user query machine to the database query machine.
In the same field of endeavor, Levy discloses wherein the first query type score is also based at least in part on a second query type response times associated with a second query type directable from the user query machine to the database query machine (Levy discloses Database servers are used to manage databases and provide data to applications in response to database queries. The database server changes the contents of the database responsive to the database updates and provides data responsive to the queries. Optionally, high importance queries of types that can be handled by batch plans are handled separately in order to achieve fast response times for these plans. Optionally, at least two of the execution machines are adapted to resolve different types of queries. Higher scores are given to queries for which accelerator 110 has a faster response time than database server 104. Alternatively or additionally, the contribution score is a function of the popularity of the queries of the cluster, (see Levy: Para. 0215, 0254-0263 and 0414). Query may have a plurality of compiled plans. In these embodiments, separate scores are optionally determined for each plan. Optionally, the score of the query is the average or the maximum of the scores of the plans of the queries, (see Levy: Para. 0270-0273). Every 5-10 times the method of FIG. 8 is performed Thus, the processing power required for producing the score sets is reduced, while still preventing a long term settling in a local maximum. The calculation of the plurality of scores is performed each time resource governor 212 performs the method of FIG. 8, (see Levy: Para. 0275-0278). This reads on the claim concepts of wherein the first query type score is also based at least in part on a second query type response times associated with a second query type directable from the user query machine to the database query machine). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong and Anand in order to have incorporated a response time associated with database query type, as disclosed by Levy, since these mechanisms are directed response time analysis is a more effective approach to improving database performance. It works by focusing DBAs and developers on the most important criteria - what causes applications to wait. Also referred to as wait time analysis. Response time is defined as the sum of actual processing time and the time as session spends waiting on availability of resources such as a lock, log file or hundreds of other Wait Events or Wait Types. Even when the session has access to the CPU (a CPU Wait Type for example), it is not necessarily being actively processed, since often the CPU is waiting for an 1/0 or other operation to complete before processing can continue. When multiple sessions compete for the same processing resources, the wait time becomes the most significant component of the actual Response Time. To accurately measure the Response Time for a database, it is necessary to discretely identify the steps accumulating time. The steps corresponding to physical 1/0 operations, manipulating buffers, waiting on locks, and all other minute database processes are instrumented by the database vendors. Typical database performance monitoring tools focus on server health measures and execution ratios. Incorporating the teachings of Levy into Ramachandran, Ago, Zhong and Anand would produce a plurality of query execution machines, adapted to resolve database queries, a plurality of respective memory units, adapted to cache data from the database, each memory unit being accessible only by its respective execution machine, and a data-manager adapted to determine the data to be cached in each of the plurality of memory units, as disclosed by Levy, (see Abstract).  
Regarding dependent claim(s) 12, claim 12 is a method claim that corresponds to the system of dependent claim 3. Therefore, claim 12 is rejected for at least the same reasons as the system of dependent claim 3. 
Claims 4, 7, 8, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et  al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand) and in view of Hughes et al. (US 2016/0255542 A1, hereinafter Hughes).  
Regarding dependent claim(s) 4, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose the operations further comprising receiving network appliance queue utilization data comprising a plurality of network appliance queues, the plurality of network appliance queues comprising the first network appliance queue, wherein the assigning of the first database element traffic flow is based at least in part on the network appliance queue utilization data. 
In the same field of endeavor, Hughes discloses the operations further comprising receiving network appliance queue utilization data comprising a plurality of network appliance queues, the plurality of network appliance queues comprising the first network appliance queue, wherein the assigning of the first database element traffic flow is based at least in part on the network appliance queue utilization data (Hughes discloses the communication networks 130A and 130B comprise hardware and/or software elements that enable the exchange of information (e.g., voice, video and data) between the branch location 110 and the central location. data may be received and transmitted on separate LAN or vLAN interfaces, and the appliance distinguish the traffic based on the LAN/vLAN interface at which the data was received on, (see Hughes: Para. 0034, 0038, 0041, 0043 and 0043). This reads on the claim concept of receiving network and a plurality of network appliance. A queuing delay may be time that the packet spends in routing queues. Time required to push the packet into a physical link connecting the various routers may be referred to as a transmission delay. Networks of Queues are used to model potential contention and queuing when a set of resources is shared. Such a network can be modeled by a set of service centers, (see Hughes: Para. 0051 and 0085). This reads on the claim concept of queue utilization data comprising a plurality of network appliance queues, the plurality of network appliance queues comprising the first network appliance queue. The network traffic is dynamically assigned to an endpoint of a second underlay tunnel, of the underlay network (for example, on a packet by packet basis). Tunnel 1 may utilize network 1, tunnel 2 utilizes network 2, and tunnel 3 utilizes network 3. Information in the packet and the network interface at which the traffic is received. Based on the classification, an overlay ID is assigned, and the packet headers can be amended accordingly to designate the overlay ID. The overlay ID denotes which overlay network the data is designated to utilize. The orchestrator 810 can be hardware and/or software, and be in communication with each of the networked devices, such as the appliances 250, as well as in communication with the database(s), (see Hughes: Para. 0058, 0083, 0085 and FIG. 4&8). This reads on the claim concept of wherein the assigning of the first database element traffic flow is based at least in part on the network appliance queue utilization data). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong and Anand in order to have incorporated a plurality of network appliance queues, as disclosed by Hughes, since these mechanisms are directed each service center may contain one or more servers. After a job is served by a service center, it may reenter the same service center, move to another one, or leave the system. In an open queuing network, jobs enter and depart from the network. In a closed queuing network, jobs neither enter nor depart from the network. Open queuing networks can be further divided into two categories: open feed forward queuing networks and open feedback queuing networks. In an open feed forward queuing network, a job cannot appear in the same queue for more than one time. In an open feedback queuing network, after a job is served by a queue, it may reenter the same queue. Receiving at a first network appliance, data to be transmitted across a communication network to a destination, the data comprising a plurality of data packets; classifying the data based on a traffic access policy; assigning an overlay identification to the data based on the classification; determining, based on the destination, a second network appliance to receive the data; selecting a bonded tunnel for the assigned overlay identification and second network appliance, the bonded tunnel being a (virtual) tunnel for the overlay between the first network appliance and second network appliance; and transferring the data packets from the first network appliance via the selected tunnels to an endpoint of the communication network. Incorporating the teachings of Hughes into Ramachandran, Ago, Zhong and Anand would produce maintenance and management of virtual overlay networks across multiple communication networks managed by service providers, as disclosed by Hughes, (see Abstract). 
Regarding dependent claim(s) 7, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose the operations further comprising: receiving, by a first network appliance, a first packet wherein the first packet is part of a database query of the first database query type, the first packet indicating the first database element; and applying, by the first network appliance, a rule associated with the first database element to direct the first packet to the first network appliance queue.
In the same field of endeavor, Hughes discloses the operations further comprising: receiving, by a first network appliance, a first packet wherein the first packet is part of a database query of the first database query type, the first packet indicating the first database element (The first appliance 150 and second appliance 180 comprise hardware and/or software elements configured to receive data and optionally perform any type of processing, including but not limited to, WAN optimization techniques to the data, before transmitting to another appliance, (see Hughes: Para. 0036-0039). A database 350. A system bus 380 links the processor 310, the memory 320, the WAN communication interface 330, the LAN communication interface 340, and the database 350. When deployed in a branch location, line 360 links the WAN communication interface 330 to the router 160 (in FIG. 1), and line 370 links the LAN communication interface 340 to the computers, (see Hughes: Para. 0041, 0042, 0044, 0045 and FIG. 7). Data packet transfer over a network using quality of service using multiple flows. An environment 400, as depicted in FIG. 4, may include certain similar elements as the system 100, such as the computers 140 and 430. The environment may also include a communication network 424, a communication network 404, as well as the various routers (e.g., the local routers 408, the edge routers 410, and the core routers, (see Hughes: Para. 0048-0052 and FIG. 4). The orchestrator communication with each of the networked devices, such as the appliances 250, as well as in communication with the database(s), (see Hughes: Para. 0058, 0069). This reads on the claim concept of the operations further comprising: receiving, by a first network appliance, a first packet wherein the first packet is part of a database query of the first database query type, the first packet indicating the first database element). 
applying, by the first network appliance, a rule associated with the first database element to direct the first packet to the first network appliance queue (received and then classified in accordance with a traffic access policy. The classification can be based on a traffic access policy, which in turn can rely on information in the packet and the network interface at which the traffic is received. Based on the classification, an overlay ID is assigned, and the packet headers can be amended accordingly to designate the overlay ID, (see Hughes: Para 0083). Rules for transmitting each type of traffic over a network can be written that are then automatically applied to every location in the network, (see Hughes: Para. 0051 and 0071). The system may implement a rule that a maximum 1: 5 ratio be adhered to for error correction packets to data packets; that is, there is up to 1 error correction packet for every 5 data packets transmitted, (see Hughes: Para. 0111). This reads on the claim concept of the first network appliance, a rule associated with the first database element to direct the first packet to the first network appliance queue). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong and Anand in order to have incorporated a plurality of network appliance queues, as disclosed by Hughes, since these mechanisms are directed each service center may contain one or more servers. After a job is served by a service center, it may reenter the same service center, move to another one, or leave the system. In an open queuing network, jobs enter and depart from the network. In a closed queuing network, jobs neither enter nor depart from the network. Open queuing networks can be further divided into two categories: open feed forward queuing networks and open feedback queuing networks. In an open feed forward queuing network, a job cannot appear in the same queue for more than one time. In an open feedback queuing network, after a job is served by a queue, it may reenter the same queue. Receiving at a first network appliance, data to be transmitted across a communication network to a destination, the data comprising a plurality of data packets; classifying the data based on a traffic access policy; assigning an overlay identification to the data based on the classification; determining, based on the destination, a second network appliance to receive the data; selecting a bonded tunnel for the assigned overlay identification and second network appliance, the bonded tunnel being a (virtual) tunnel for the overlay between the first network appliance and second network appliance; and transferring the data packets from the first network appliance via the selected tunnels to an endpoint of the communication network. Incorporating the teachings of Hughes into Ramachandran, Ago, Zhong and Anand would produce maintenance and management of virtual overlay networks across multiple communication networks managed by service providers, as disclosed by Hughes, (see Abstract). 
Regarding dependent claim(s) 8, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 7. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose wherein assigning the first database element traffic flow to the first network appliance queue comprises providing the rule to the first network appliance.   
In the same field of endeavor, Hughes discloses wherein assigning the first database element traffic flow to the first network appliance queue comprises providing the rule to the first network appliance (a network administrator may use to assign labels to different network interfaces of an appliance, such as appliance 250. In the figure, the LAN ports and the WAN uplinks that are available in a small branch location profile are depicted. LAN ports have interface labels assigned to them that describe the traffic types and applications that will use them. For instance, voice traffic is assigned to lanO, and the different vLANs on lanl carry data and replication traffic, (see Hughes: Para. 0064, 0066, 0069 and 0081). The orchestrator 810 can be hardware and/or software, and be in communication with each of the networked devices, such as the appliances 250, as well as in communication with the database(s) 820, (see Hughes: Para. 0058 and FIG. 1, 2, 3 & 7). The system 100 achieves the simple administration of centralized server systems whereby the central servers 170 can provide centralized management of business intent, objectives and policies for network traffic throughout all locations, (see Hughes: Para. 0039). This reads on the claim concept of wherein assigning the first database element traffic flow to the first network appliance queue comprises providing the rule to the first network appliance). 
Regarding dependent claim(s) 13, claim 13 is a method claim that corresponds to the system of dependent claim 4. Therefore, claim 13 is rejected for at least the same reasons as the system of dependent claim 4. 
Regarding dependent claim(s) 16, claim 16 is a method claim that corresponds to the system of dependent claim 7. Therefore, claim 16 is rejected for at least the same reasons as the system of dependent claim 7.
Regarding dependent claim(s) 17, claim 17 is a method claim that corresponds to the system of dependent claim 8. Therefore, claim 17 is rejected for at least the same reasons as the system of dependent claim 8. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran  et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand) in view of Levy et al. (US 2003/0158842 A1, hereinafter Levy) and in view of Hughes et al. (US 2016/0255542 A1, hereinafter Hughes).
Regarding dependent claim(s) 6, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose the operations further comprising: determining a first element datatlow response time metric describing a database response time for a set of queries directed to a first element over a first time period; determining that the first element dataflow response time is less than a previous first element dataflow response time over a prior time period before the first time period. 
In the same field of endeavor, Levy discloses the operations further comprising: determining a first element dataflow response time metric describing a database response time for a set of queries directed to a first element over a first time period (The most recent response times recorded by splitter 112, for database server 104 and accelerator 110, are optionally used in determining the contribution score. An average response time determined for a plurality of measurements is used. The average is optionally determined for queries passing through splitter 112 over a predetermined time and/or for up to a maximal number of queries, (see Levy: Para. 0215 and 0256). This reads on the claim concept of the operations further comprising: determining a first element dataflow response time metric describing a database response time for a set of queries directed to a first element over a first time period). 
determining that the first element dataflow response time is less than a previous first element dataflow response time over a prior time period before the first time period (splitter 112 keeps track of the queries passing through the splitter in order to provide resource governor 212 with information on the types of queries handled by database access system 100. Optionally, for each query, splitter 112 keeps track of the number of times the query was received during a predefined time period, i.e., the popularity of the query. In some embodiments of the invention, for each query, splitter 112 keeps track of the response time of the query i.e., the time until an answer to the query was received, from accelerator 110 and/or from database server 104. Splitter 112 optionally keeps track of the average response time over the last predefined time period, (see Levy: Para. 0215 and 0216). This reads on the claim concept of determining that the first element dataflow response time is less than a previous first element dataflow response time over a prior time period before the first time period); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong and Anand in order to have incorporated a response time associated with database query type, as disclosed by Levy, since these mechanisms are directed response time analysis is a more effective approach to improving database performance. It works by focusing DBAs and developers on the most important criteria - what causes applications to wait. Also referred to as wait time analysis. Response time is defined as the sum of actual processing time and the time as session spends waiting on availability of resources such as a lock, log file or hundreds of other Wait Events or Wait Types. Even when the session has access to the CPU (a CPU Wait Type for example), it is not necessarily being actively processed, since often the CPU is waiting for a 1/0 or other operation to complete before processing can continue. When multiple sessions compete for the same processing resources, the wait time becomes the most significant component of the actual Response Time. To accurately measure the Response Time for a database, it is necessary to discretely identify the steps accumulating time. The steps corresponding to physical 1/0 operations, manipulating buffers, waiting on locks, and all other minute database processes are instrumented by the database vendors. Typical database performance monitoring tools focus on server health measures and execution ratios. Incorporating the teachings of Levy into Ramachandran, Ago, Zhong and Anand would produce a plurality of query execution machines, adapted to resolve database queries, a plurality of respective memory units, adapted to cache data from the database, each memory unit being accessible only by its respective execution machine, and a data-manager adapted to determine the data to be cached in each of the plurality of memory units, as disclosed by Levy, (see Abstract). 
However, the combination Ramachandran, Ago, Zhona, Anand and Levy do not appear to specifically disclose reassigning a first element response flow from a second network appliance queue to a third network appliance queue, wherein a maximum data rate of the third network appliance queue is greater than a maximum data rate of the second network appliance queue. 
In the same field of endeavor, Hughes discloses reassigning a first element response flow from a second network appliance queue to a third network appliance queue, wherein a maximum data rate of the third network appliance queue is greater than a maximum data rate of the second network appliance queue (the first appliance 150 is configured in-line (or serially) between the computers 140 and the router 160. The first appliance 150 and the second appliance 180 transparently intercept network traffic between the computers 140 and the central servers 170, (see Hughes: Para. 0036- 0041). A queuing delay may be time that the packet spends in routing queues. Time required to push the packet into a physical link connecting the various routers may be referred to as a transmission delay, (see Hughes: Para. 0051). A third overlay network. At each location, such as a branch location, a network administrator may label the type of traffic handled at each network interface. In the exemplary setup for the appliance in FIG. 7C, LAN interface lanO handles voice traffic, wanO interfaces with the MPLS link and wanl interfaces with the public Internet, for example to give voice traffic a higher priority, (see Hughes: Para. 0067-0072). This reads on the claim concept of reassigning a first element response flow from a second network appliance queue to a third network appliance queue, wherein a maximum data rate of the third network appliance queue is greater than a maximum data rate of the second network appliance queue).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong, Anand and Levy in order to have incorporated a plurality of network appliance queues, as disclosed by Hughes, since these mechanisms are directed each service center may contain one or more servers. After a job is served by a service center, it may reenter the same service center, move to another one, or leave the system. In an open queuing network, jobs enter and depart from the network. In a closed queuing network, jobs neither enter nor depart from the network. Open queuing networks can be further divided into two categories: open feed forward queuing networks and open feedback queuing networks. In an open feed forward queuing network, a job cannot appear in the same queue for more than one time. In an open feedback queuing network, after a job is served by a queue, it may reenter the same queue. Receiving at a first network appliance, data to be transmitted across a communication network to a destination, the data comprising a plurality of data packets; classifying the data based on a traffic access policy; assigning an overlay identification to the data based on the classification; determining, based on the destination, a second network appliance to receive the data; selecting a bonded tunnel for the assigned overlay identification and second network appliance, the bonded tunnel being a (virtual) tunnel for the overlay between the first network appliance and second network appliance; and transferring the data packets from the first network appliance via the selected tunnels to an endpoint of the communication network. Incorporating the teachings of Hughes into Ramachandran, Ago, Zhong, Anand and Levy would produce maintenance and management of virtual overlay networks across multiple communication networks managed by service providers, as disclosed by Hughes, (see Abstract).
Regarding dependent claim(s) 15, claim 15 is a method claim that corresponds to the system of dependent claim 6. Therefore, claim 15 is rejected for at least the same reasons as the system of dependent claim 6. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand), in view of Hughes et al. (US 2016/0255542 A1, hereinafter Hughes) and in view of Fulton et al. (US 2013/0058341 A1, hereinafter Fulton). 
Regarding dependent claim(s) 9, the combination of Ramachandran, Ago, Zhong, Anand and Hughes discloses the system as in claim 7. However, the combination Ramachandran, Ago, Zhong, Anand and Hughes do not appear to specifically disclose wherein the first packet comprises a first port entry indicating the first database element, and wherein applying the rule comprises modifying the first port entry to indicate a database port associated with the database query machine. 
In the same field of endeavor, Fulton discloses wherein the first packet comprises a first port entry indicating the first database element, and wherein applying the rule comprises modifying the first port entry to indicate a database port associated with the database query machine (a packet that is received from one source device to another destination device, processing the packet and then passing it a destination device, see Fulton: (Para. 0088-0092 and FIG. 28). switch's control logic 125 specifies (1) the rules that are to be applied to incoming packets, (2) the packets that will be discarded, and (3) the packet processing methods that will be applied to incoming packets, (see Fulton: Para. 0093 and 0097). this database is used in some embodiment to store the number of packets routed through a particular port of a particular switching element, (see Fulton: Para. 0144). Port isolation is a technique to apply to a logical switch in order to drop packets sent from one port to another port of the switch. I bat is, the switch enabled for port isolation is prevented from internally routing packets, (see Fulton: Para. 0305-0310). The user can query whether port isolation is enabled for a logical switch that the user is managing, (see Fulton: Para. 0316 and 0329). The rules engine 3115 of different embodiments performs different combinations of database operations on different sets of RE input tables to populate and/or modify different sets of output tables 3120, (see Fulton: Para. 0344). This reads on the claim concept of wherein the first packet comprises a first port entry indicating the first database element, and wherein applying the rule comprises modifying the first port entry to indicate a database port associated with the database query machine).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong, Anand and Hughes in order to have incorporated first port entry to indicate a database port associated with the database query, as disclosed by Fulton, since these mechanisms are directed that allows several different logical data path sets to be specified for several different users through one or more shared network infrastructure switching elements (referred to as "switching elements" below). The system includes a set of software tools that allows the system to accept logical data path sets from users and to configure the switching elements to implement these logical data path sets. The system to virtualize control of the shared switching elements and the network that is defined by the connections between these shared switching elements, in a manner that prevents the different users from viewing or controlling each other's logical data path sets while sharing the same switching elements. Data storage structure that (1) stores the state of the network, (2) receives and records modifications to different parts of the network from different users, and (3), in some embodiments, provides different views of the state of the network to different users. The system of some embodiments uses a database table mapping engine to map input tables, which are created from (1) logical switching configuration attributes, and (2) a set of properties associated with switching elements used by the system, to output tables. Incorporating the teachings of Fulton into Ramachandran, Ago, Zhong, Anand and Hughes would produce a logical switching element may restrict a particular logical port to one or more certain network addresses. To enable a logical port of a logical switch for port security, the control application of some embodiments receives user inputs that designate a particular logical port and a logical switch to which the particular logical port belongs, as disclosed by Fulton, (see Abstract). 
Regarding dependent claim(s) 18, claim 18 is a method claim that corresponds to the system of dependent claim 9. Therefore, claim 18 is rejected for at least the same reasons as the system of dependent claim 9. 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand) and further in view of Goldfarb et al. (US 2017/0366395 A1, hereinafter Goldfarb).    
Regarding dependent claim(s) 21, the combination of Ramachandran, Ago, Zhong and Anand discloses the system as in claim 1. However, the combination Ramachandran, Ago, Zhong and Anand do not appear to specifically disclose the operations further comprising: generating a second database element score for a second database element, the second database element score based at least in part on a set of the plurality of query type scores associated with database queries to be executed at the first database element and at least in part on a second schema weight of a second schema associated with the second database element; and configuring the first network appliance to assign a second database element traffic flow to a second network appliance queue of the first network appliance based at least in part on the second database element score, the second database element traffic flow comprising a set of packets corresponding to queries associated with the second database element that are directed from a second user query machine to the database query machine. 
In the same field of endeavor, Goldfarb discloses the operations further comprising: generating a second database element score for a second database element, the second database element score based at least in part on a set of the plurality of query type scores associated with database queries to be executed at the first database element and at least in part on a second schema weight of a second schema associated with the second database element (Goldfarb discloses a virtual network client application on a client computing device; connecting, with one or more processors, the client computing device to a virtual private network server via one or more virtual private network connections, wherein: the one or more virtual private network connection each form an encrypted tunnel between the client computing device and the virtual private network server. The one or more virtual private network connection each form an encrypted tunnel between the client computing device and the virtual private network server; the one or more virtual private network connections apply different respective sets of configuration settings to configure the respective virtual private network connection; the different respective sets of configuration settings are applied concurrently on different virtual private network connections, on the same virtual private network connection at different times, or both; the different respective sets of configuration settings each include a plurality of different adjustable parameters by which virtual private network connections between the client computing device and the virtual private network server. A type of database model wherein multiple member records or files can be linked to multiple owner files and vice versa. The threshold may be a threshold for the below-described network condition score. For example, some embodiments may vary values of a parameter until a threshold score or metric of network conditions is satisfied, even though potentially other options may be better, while other parameters may be optimized, for instance, by testing every permutation or option of that parameter. For example, with a programmatically formed query, responsive to a rule being satisfied by in the network controls engine 16, for example, querying log data associated with a given user, computing device, application, pair thereof, or network element responsive to a rule having criteria satisfied by network traffic pertaining to one or more of these entities. The virtual private network is configured to provide a virtual private local area network service (VPLS), and in some cases may implement Multiprotocol Label Switching (MPLS), which in some cases, is configured in a manner in which paths are modified with techniques.  A network interface card, in some cases via a driver executed by the operating system and placed directly into a processing pipeline in a graphics processing unit configured to process rules concurrently. The graphical user interface is designed to make manipulation of these rules relatively simple for executives an organization who may be less comfortable with relatively Baroque rule definition schemas in intrusion detection systems. This may include calculating a weighted sum of the various metrics, calculating a value that nonlinearly combines these metrics, for instance, with a function that weights metrics below a threshold amount substantially more heavily than those above the threshold amount. The networking element 22 connected to physical media, changing costs associated with different paths through the network or ports, and changing paths to other computing devices across the network, (see Goldfarb: Para. 0024-0041, 0050-0065, 0082, 0110-0142, 0149, 0168-0170 and 0172-0181). This reads on the claim concepts of the operations further comprising: generating a second database element score for a second database element, the second database element score based at least in part on a set of the plurality of query type scores associated with database queries to be executed at the first database element and at least in part on a second schema weight of a second schema associated with the second database element); and 
configuring the first network appliance to assign a second database element traffic flow to a second network appliance queue of the first network appliance based at least in part on the second database element score, the second database element traffic flow comprising a set of packets corresponding to queries associated with the second database element that are directed from a second user query machine to the database query machine (Goldfarb discloses a plurality of sets of one or more metrics of network conditions of the one or more virtual private network connections during communicating or attempting to communicate while the different sets of configuration settings are applied; selecting, with one or more processors, a set of configuration settings from among the different respective sets of configuration settings based on the plurality of sets of one or more metrics; and communicating, with one or more processors, between the virtual private network server and the client computing device with a virtual private network connection configured with the selected set of configuration settings, wherein: virtual private network connection settings are automatically configured based on sensed network conditions. The network traffic that present security risks or are otherwise of interest may be detected and processed with rules described below with reference to FIG. 6, and those rules in some cases may be viewed or modified with a graphical user interface described below with reference to FIG. 7.  The network 12 may be implemented on a physical layer in which signals may be sent between computing devices on the network on a physical media, in some cases across multiple hops, with intermediary computing devices disposed at each of the hops, in some cases relaying messages. This is in contrast to many public networks, like the Internet, in which much of the network configuration tasks are outsourced. Local area ( and other private) networks often include an address space, firewalls, routers, servers, clients, printers, fax machines, displays, and various network appliances. A method of monitoring network availability and activity to identify anomalies, including security and operational issues. Network analysis is a collection of techniques for examining the relationships between entities, and depicting the structure of those relationships. Network virtualization decouples network services from the underlying hardware and allows virtual provisioning of an entire network. It makes it possible to programmatically create, provision, and manage networks all in software, while continuing to leverage the underlying physical network as the packet-forwarding backplane.  Physical network resources, such as switching, routing, firewalling, load balancing, virtual private networks (VPNs), and more, are pooled, delivered in software, and require only Internet Protocol (IP) packet forwarding from the underlying physical network. In packet switching networks, traffic flow, packet flow or network flow is a sequence of packets from a source computer to a destination, which may be another host, a multicast group, or a broadcast domain. A flow could consist of all packets in a specific transport connection or a media stream. A queue, in computer networking, is a collection of data packets collectively waiting to be transmitted by a network device using a per-defined structure methodology.  Network visualization, graph visualization or link analysis is the process of visually presenting networks of connected entities as links and nodes. A database query is a similar action that is most closely associated with some sort of (create, read, update, delete) function. A database query is a request to access data from a database to manipulate it or retrieve it. The network 25 and the VPN server 62 may be a computer that has an assigned IP address on the VPN's private TCP/IP network. for example, with a programmatically formed query, responsive to a rule being satisfied by in the network controls engine 16, for example, querying log data associated with a given user, computing device, application, pair thereof, or network element responsive to a rule having criteria satisfied by network traffic pertaining to one or more of these entities, (see Goldfarb: Para. 0023-0041, 0050-0065, 0082, 0110-0142, 0149, 0168-0170 and 0172-0181). This reads on the claim concepts of configuring the first network appliance to assign a second database element traffic flow to a second network appliance queue of the first network appliance based at least in part on the second database element score, the second database element traffic flow comprising a set of packets corresponding to queries associated with the second database element that are directed from a second user query machine to the database query machine).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong and Anand in order to have incorporated the network conditions, as disclosed by Goldfarb, since these mechanisms are directed to network virtualization is virtual LAN (VLAN). A VLAN is a subsection of a local area network (LAN) created with software that combines network devices into one group, regardless of physical location. VLANs can improve the speed and performance of busy networks and simplify changes or additions to the network.  Network and security services in software are distributed to a virtual layer (hypervisors, in the data center) and “attached” to individual workloads, such as your virtual machines (VMs) or containers, in accordance with networking and security policies defined for each connected application. When a workload is moved to another host, network services and security policies move with it. And when new workloads are created to scale an application, necessary policies are dynamically applied to these new workloads, providing greater policy consistency and network agility. Network Virtualization refers to abstracting network resources that were traditionally delivered in hardware to software. NV can combine multiple physical networks to one virtual, software-based network, or it can divide one physical network into separate, independent virtual networks. Network virtualization software allows network administrators to move virtual machines across different domains without reconfiguring the network. The software creates a network overlay that can run separate virtual network layers on top of the same physical network fabric. Network virtualization is rewriting the rules for the way services are delivered, from the software-defined data center, to the cloud, to the edge. This approach moves networks from static, inflexible, and inefficient to dynamic, agile, and optimized. Modern networks must keep up with the demands for cloud-hosted, distributed apps, and the increasing threats of cybercriminals while delivering the speed and agility you need for faster time to market for your applications. Network virtualization is the transformation of a network that was once hardware-dependent into a network that is software-based. Like all forms of IT virtualization, the basic goal of network virtualization is to introduce a layer of abstraction between physical hardware and the activities that utilize that hardware. Network virtualization allows network functions, hardware resources, and software resources to be delivered independent of hardware—as a virtual network. It can be used to consolidate many physical networks, subdivide one such network, or connect virtual machines (VMs) together. Network virtualization abstracts all IT infrastructure elements (compute, network, and storage) away from proprietary hardware, pooling them together. From this pool, resources can be deployed automatically where they are needed most as demands and business needs change. Virtualization is technology that lets you create useful IT services using resources that are traditionally bound to hardware. It allows you to use a physical machine’s full capacity by distributing its capabilities among many users or environments. Network virtualization is intended to optimize network speed, reliability, flexibility, scalability and security. It is said to be especially useful in networks that experience sudden, large and unforeseen surges in usage. Virtual networks exist in two forms: internal and external. Both terms refer to inside or outside the server. Eternal virtualization will use tools such as switches, adapters or a network to combine one or more networks into virtual units. Internal virtualization refers to using network-like functionality in software containers on a single network server. Internal software allows VMs to exchange data on a host without using an external network. Incorporating the teachings of Goldfarb into Ramachandran, Ago, Zhong and Anand would produce executing a virtual private network client application on a client computing device; communicating between the client computing device and a virtual private network server; sensing network conditions of a virtual private network connection; and selecting a set of configuration settings from among the different respective sets of configuration settings based on the network conditions, as disclosed by Goldfarb, (see Abstract).    
   Regarding dependent claim(s) 23, claim 23 is a method claim that corresponds to the system of dependent claim 21. Therefore, claim 23 is rejected for at least the same reasons as the system of dependent claim 21.
   Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0080212 A1, hereinafter Ramachandran) in view of Ago et al. (US 2019/0095241 A1, hereinafter Ago), in view of Zhong et al. (US 2018/0336198 A1, hereinafter Zhong), in view of Anand et al. (US 2016/0080230 A1, hereinafter Anand), in view of Goldfarb et al. (US 2017/0366395 A1, hereinafter Goldfarb) and further in view of Nagarajan et al. (US 2018/0351820 A1, hereinafter Nagarajan). 
Regarding dependent claim(s) 22, the combination of Ramachandran, Ago, Zhong, Anand and Goldfarb discloses the system as in claim 21. However, the combination Ramachandran, Ago, Zhong, Anand and Goldfarb do not appear to specifically disclose wherein the first schema is associated with a first tenant and the second schema is associated with a second tenant different than the first tenant. 
In the same field of endeavor, Nagarajan discloses wherein the first schema is associated with a first tenant and the second schema is associated with a second tenant different than the first tenant (Nagarajan discloses the network configuration process is increasingly error prone. In addition, troubleshooting errors in a highly complex network can be extremely difficult. The process of identifying the root cause of undesired behavior in the network can be a daunting task. Smart events can impact various aspects of the network, such as underlay services, overlay services, tenant connectivity, tenant security, tenant end point (EP) mobility, tenant policy, tenant routing, resources, etc. Leafs 104 can be responsible for routing and/or bridging tenant or customer packets and applying network policies or rules. Tenant space can include workloads, services, applications, devices, networks, and/or resources that are associated with one or more clients or subscribers. The logical model can represent a configuration of objects in a schema associated with the network. The schema can define objects, properties, and relationships associated with the SDN network. The schema can be a different model or specification associated with a different type of network (different than the first tenant). For example, the logical models can represent the object and policy universe (e.g., endpoints, tenants, endpoint groups, networks or contexts, application profiles, services, domains, policies, etc.) as defined for the particular SDN network by the user intents and/or centralized network elements, (see Nagarajan: Para. 0036-0050, 0060-0071, 0270 and FIG. 7). This reads on the claim concepts of wherein the first schema is associated with a first tenant and the second schema is associated with a second tenant different than the first tenant).     
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data traffic network for a plurality of query type scores with database queries mechanism of Ramachandran, Ago, Zhong, Anand and Goldfarb in order to have incorporated the schema is associated with a tenant, as disclosed by Nagarajan, since these mechanisms are directed to  network is a virtual representation of a network that appears to the user as an entirely separate and self-contained network even though it might physically be only a portion of a larger network or a local area network. For data communication to take place and two or more users can transmit data from one to other, a systematic approach is required. This approach enables users to communicate and transmit data through efficient and ordered path. It is implemented using models in computer networks and are known as computer network models. Computer network models are responsible for establishing a connection among the sender and receiver and transmitting the data in a smooth manner respectively. A device in a computer network that connects other devices together. Switches manage the flow of data across a network by transmitting a received network packet only to the one or more devices for which the packet is intended. Computer networks are becoming increasingly complex, often involving low level as well as high level configurations at various layers of the network. For example, computer networks generally include numerous access policies, forwarding policies, routing policies, security policies, quality-of-service (QoS) policies, etc., which together define the overall behavior and operation of the network. Network operators have a wide array of configuration options for tailoring the network to the needs of the users. Tenant networks are created by users for connectivity within projects; they are fully isolated by default and are not shared with other projects. Networking supports a range of tenant network types: Flat. All instances reside on the same network, which can also be shared with the hosts. A given tenant may be mapped to a particular business unit, a specific multi-tier application or even a single application tier. The users to define the network with a look and feel of conventional L2/L3 network. Once the network is designed on VTN, it will automatically be mapped into underlying physical network, and then configured on the individual switch leveraging SDN control protocol. The definition of logical plane makes it possible not only to hide the complexity of the underlying network but also to better manage network resources. It achieves reducing reconfiguration time of network services and minimizing network configuration errors. The idea of Virtual Tenants arose in networking as network services became virtualized, and these services could be divided as Virtual Tenants. In computing, network virtualization is the process of combining hardware and software network resources and network functionality into a single, software-based administrative entity, a virtual network. Network virtualization involves platform virtualization, often combined with resource virtualization. A database schema represents the logical configuration of all or part of a relational database. It can exist both as a visual representation and as a set of formulas known as integrity constraints that govern a database.  A schema in computer programming is the organization or structure for a database. A virtual network connects virtual machines and devices, no matter their location, using software. In a physical network, layer 2 and 3 functions of the OSI model happen within physical switches and routers. Plus, physical network interface cards and network adapters are used to connect computers and servers to the network. Virtual networking shifts these and other activities to software. A software application, called a virtual switch or vSwitch, controls and directs communication between the existing physical network and virtual parts of the network, like virtual machines. And a virtual network adapter allows computers and VMs to connect to a network, including making it possible for all the machines on a local area network (LAN) to connect to a larger network. Virtual networking delivers more centralized management and simplified network management. Disparate parts of the network can be accessed remotely for needed updates and changes, or even testing, making network management cheaper and easier. Incorporating the teachings of Nagarajan into Ramachandran, Ago, Zhong, Anand and Goldfarb would produce a schema associated with the network. Based on the logical model, the system can generate a rendered logical model of the network and, based on the rendered logical model, generate, for one or more network devices in the network, a respective device-specific representation of the logical model. The respective device-specific representation can project the logical model to a respective network device, such as a switch in the fabric of the network, as disclosed by Nagarajan, (see Abstract).           
Regarding dependent claim(s) 24, claim 24 is a method claim that corresponds to the system of dependent claim 22. Therefore, claim 24 is rejected for at least the same reasons as the system of dependent claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164